DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-13 and 16-19 in the reply filed on 6/7/2022 is acknowledged.  The traversal is on the ground(s) that CN 101784688 fails to teach or suggest the claimed microstructure comprising 30-70% bainite, as recited in amended claim 1, which is now part of the shared technical feature between Groups I and II. This is found persuasive in view of the current amendment to claim 1. Therefore, the Requirement for Restriction/Election filed 4/20/2022 is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 1, “Ultra-high-strength” should read –A ultra-high-strength--.
In claim 1, line 6, the spacing should be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-high-strength” in claims 1-9, 11-16, 18, and 20 is a relative term which renders the claim indefinite. The term “ultra-high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “good fatigue and reaming properties” in claims 1-9, 11-16, 18, and 20 is a relative term which renders the claim indefinite. The term “good fatigue and reaming properties” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1-9, 11-16, 18, and 20 recite the limitation “steel plate and steel strip”, which renders the claims indefinite, because it is unclear how a product may be both a steel plate and a steel strip. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the limitation “steel plate and steel strip” is interpreted as –steel plate or steel strip--.
Claim 1 recites the limitation “lower bainite has a content of 30% - 70%”, which renders the claim indefinite, because there is no unit of measurement. For example, the 30% -70% may be volume percentage or area percentage. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “lower bainite has a content of 30% - 70%” is interpreted as lower bainite has a content of 30% - 70% by volume, as this appears to be what Applicant intended in view of p. 9 of the instant specification. Claims 2-9, 11-16, 18, and 20 are dependent on claim 1 and are thus also rejected for the same reason.
Claims 2-9, 14, and 20 recite the limitation “the chemical composition”, which lacks sufficient antecedent basis, because independent claim 1 recites merely “its composition”. Examiner recommends amending “its composition” in claim 1 to read –a chemical composition— in order to provide sufficient antecedent basis to dependent claims 2-9, 14, and 20.
Claim 15 is dependent on claim 14 and is thus also rejected for the same reasons. Claim 16 is dependent on claim 8, and is thus also rejected for the same reasons. Claim 18 is dependent on claim 9, and is thus also rejected for the same reasons.
Claim 11 recites the limitation "the original hole" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a high frequency fatigue limit (10 million cycles) FL ≥ 570MPa”, which renders the claim indefinite. The use of parentheses around the limitation “(10 million cycles)” makes it unclear whether the limitation is optional or required.
Claim 12 recites the limitation "the original hole" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a high frequency fatigue limit (10 million cycles) FL ≥ 600MPa”, which renders the claim indefinite. The use of parentheses around the limitation “(10 million cycles)” makes it unclear whether the limitation is optional or required.
Claim 13 recites the limitation “a high frequency fatigue limit (10 million cycles) FL ≥ 640MPa”, which renders the claim indefinite. The use of parentheses around the limitation “(10 million cycles)” makes it unclear whether the limitation is optional or required.
Claim 16 recites the limitation "the original hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a high frequency fatigue limit (10 million cycles) FL ≥ 600MPa”, which renders the claim indefinite. The use of parentheses around the limitation “(10 million cycles)” makes it unclear whether the limitation is optional or required.
Claim 18 recites the limitation “a high frequency fatigue limit (10 million cycles) FL ≥ 640MPa”, which renders the claim indefinite. The use of parentheses around the limitation “(10 million cycles)” makes it unclear whether the limitation is optional or required.
Allowable Subject Matter
Claim 1-9, 11-16, 18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to disclose or fairly suggest the invention was claimed. In particular, the closest prior art, Drillet et al. (US 2010/0221573), as cited in the IDS dated 3/24/2022, hereinafter “Drillet,” teaches a steel sheet (i.e. plate/strip) having a composition, in weight%, 0.050-0.090% C, 0.1-0.3% Si, 1-2% Mn, ≤0.025% P, ≤0.010% S, 0.015-0.050% Al, 0.003-0.009% N, ≤0.45% Cr, 0.12-0.22% V, ≤0.020% Nb, 0.10-0.40% Mo, ≤0.005% Ti, and a balance of Fe and unavoidable impurities (Abstract), which satisfies or overlaps with the ranges recited in claim 1. However, Drillet fails to teach or adequately suggest wherein a microstructure of the steel comprises 30-70% lower bainite, as required by claim 1. In contrast, Drillet teaches a microstructure comprising at least 80% upper bainite, with the remainder being lower bainite, martensite, and residual austenite, which is outside of the instantly claimed range.
Therefore, claim 1 is distinct over the teachings of the prior art. Claims 2-9, 11-16, 18, and 20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734